Citation Nr: 1034439	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD), claimed as anxiety reaction.

2.  Entitlement to an increased (compensable) rating for allergic 
rhinitis.

3.  Entitlement to an initial disability rating in excess of 10 
percent for PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.  In an August 2002 rating decision, the RO in 
pertinent part denied entitlement to: service connection for an 
anxiety reaction, claimed as a nervous condition; an increased 
disability rating in excess of 10 percent for allergic rhinitis; 
and TDIU due to service-connected disabilities.  The Veteran 
perfected appeals as to each of the three claims.

In a December 2004 decision, in pertinent part the Board remanded 
the case to the RO for further development with respect to the 
issues of: whether new and material evidence had been received to 
reopen a claim for service connection for a psychiatric disorder 
claimed as anxiety reaction; entitlement to an increased 
(compensable) rating for allergic rhinitis; and deferred of the 
inextricably intertwined issue of entitlement to TDIU pending 
readjudication of the other claims.   

In a June 2009 decision, in part the Board remanded these claims 
again in order to provide required notice under Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006) regarding the petition to 
reopen based on receipt of new and material evidence; for further 
development regarding the allergic rhinitis claim; and deferral 
of the inextricably intertwined issue of entitlement to TDIU 
pending readjudication of other claims.   

In the June 2009 decision, the Board also granted service 
connection for an appealed claim for service connection for PTSD.  
Subsequently in an August 2009 rating decision (transmitted to 
the Veteran with a September 2009 notice letter), the RO 
effectuated the Board's grant of service connection for PTSD, and 
assigned that disability a 10 percent disability rating effective 
February 27, 2002.   

In a letter received from the Veteran in July 2010, he submitted 
a notice of disagreement as to the 10 percent disability rating 
initially assigned for PTSD, thereby initiating an appeal on that 
issue.  Although the Veteran in that letter referred to an 
earlier letter dated in October 2009 containing a notice of 
disagreement, review of the claims file does not show that an 
earlier notice of disagreement was received prior to the one in 
July 2010.   

Prior final decisions have previously addressed service 
connection for acquired psychiatric disorders.  The RO denied 
service connection for anxiety reaction in a rating decision July 
1971.  The decision became final after one year because the 
Veteran failed to appeal.

Thus, although the RO's August 2002 rating decision denied 
service connection for anxiety reaction on the merits, before 
reaching the underlying claim of entitlement to service 
connection, the Board must first determine that new and material 
evidence has been received in order to establish its jurisdiction 
to review the merits of the previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Notably, regarding the underlying claim for service connection, 
when a claimant makes a claim for a specific psychiatric 
disorder, the claimant is seeking service connection for an 
acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Veteran's claimed psychiatric disorder has been variously 
diagnosed.  Service connection is in effect for an acquired 
psychiatric disorder of PTSD.  The application to reopen the 
claim for service connection for an acquired psychiatric disorder 
other than PTSD, claimed as anxiety reaction, is still on appeal.

The issues of (1) entitlement to an initial disability rating in 
excess of 10 percent for PTSD, and (2) Entitlement to a TDIU due 
to service-connected disabilities, are   addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for anxiety reaction; 
and the Veteran did not file an appeal as to that decision.

2.  None of the additional evidence received since the July 1971 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, or raises a 
reasonable possibility of substantiating the claim.

3.  Allergic rhinitis is not manifested by polyps or obstruction 
of the nasal passage on either side.


CONCLUSIONS OF LAW

1.  The RO's July 1971 rating decision that denied service 
connection for anxiety reaction is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).
 
2.  The evidence received since the July 1971 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a compensable initial disability rating for 
allergic rhinitis are, not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.59, 4.97 and Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that the 
Secretary look at the bases for the denial in the prior decision 
and to provide the Veteran with a notice letter that describes 
what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

In this case, VA satisfied the notification requirements of the 
VCAA for the "new and material evidence" claim by means of a 
July 2009 letter.  Thereby, the RO has informed the appellant of 
the types of evidence needed in order to substantiate his claim 
to reopen based on receiving new and material evidence; and 
informed the appellant as to the basis for the previous denial of 
the claim for service connection.  

VA has also satisfied the notification requirements of the VCAA 
generally by means of letters sent in March 2002, February 2005, 
December 2006, January 2008, and July 2009.  
 
Regarding the other claim on appeal decided below, though 
notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law prior to the 
initial adjudication, the matters decided below may be addressed 
at this time, without further remand, because no errors in notice 
are prejudicial, and the Veteran has been provided all 
information needed for a reasonable person to prove the claim.  
In any event, the Federal Circuit recently vacated the previous 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters in March 
2002, February 2005, December 2006, January 2008, and July 2009. 
These documents in combination provided notice of what part of 
that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran was 
advised of this in a September 2009 letter.

The claim was subsequently readjudicated most recently in a June 
2010 supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the claimant 
has never alleged how any content error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, he has not established prejudicial error in the content of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the claimed disorder decided 
below.  Findings from the examination reports are adequate for 
the purposes of the decision below.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal, however, 
he declined to do so.   

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, 
regarding the claims decided below, the Board is satisfied as to 
compliance with the instructions from its remands during the 
pendency of the appeal.  The Board finds that the RO complied 
with these instructions.  The Board further finds that the 
resulting VA examination reports and VA medical records obtained, 
substantially comply with the Board's remand instructions.  
Additional notice pursuant to VCAA was provided as ordered.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.  Application to Reopen Claim Based on New and Material 
Evidence

Underlying the claim to reopen on appeal, the Veteran essentially 
claims entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, claimed as anxiety 
reaction.

Prior to the current appeal, the RO previously denied service 
connection for an acquired psychiatric disorder other than PTSD 
in a rating decision dated in July 1971.  A claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision; and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).

The prior rating decision in July 1971 became final because the 
appellant failed to perfect a timely appeal from that rating 
decision.  38 U.S.C.A. § 7105(b) and (c). Thus, there is a prior 
final decision on this matter.  Therefore, before reaching the 
underlying claim of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review the 
merits of the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With claims to reopen filed on or after August 29, 2001, such as 
the claim here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and "material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156 
(2009).

Here as discussed above, the last final decision was the July 
1971 rating decision in which the RO denied service connection 
for anxiety reaction.  

Evidence that would be material in this case in which the 
underlying claim is for service connection for an acquired 
psychiatric disorder other than PTSD, claimed as anxiety 
reaction.  Basically, entitlement to service connection requires 
medical evidence of a disability, which is the result of disease 
or injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected disease 
or injury. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.310 (2009).

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  The underlying service connection issue on 
appeal here does not amount to a new claim following the July 
1971 decision, because the Veteran's underlying claim may not be 
limited to a specific psychiatric diagnosis.

This is because the underlying claim here is for any mental 
disability-other than PTSD-that may reasonably be encompassed 
by several factors including the Veteran's description of the 
claim and symptoms, and other information including diagnoses.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Otherwise, the 
Veteran would be forced to continually file new claims as medical 
evidence is developed during the initial claim.  Id at 8.  

Thus, in this case, the last final disallowance with respect to 
the new and material claim on appeal here, was the July 1971 
rating decision, which denied service connection for anxiety 
reaction on the basis that a post-service diagnosis of an 
acquired psychiatric disorder of anxiety reaction was not related 
to service.  

Evidence received after the July 1971 rating decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
As previously indicated, in the July 1971 rating decision the RO 
denied service connection for anxiety reaction essentially on the 
basis that the evidence did not show an etiological link between 
a recent diagnosis of anxiety reaction and service.  The medical 
evidence available at the time of that decision and addressing 
the Veteran's psychiatric condition consisted the Veteran's 
separation examination and the report of a March 1971 VA 
psychiatric examination.  On separation examination in December 
1970, psychiatric evaluation was normal.  The report of the March 
1971 examination shows that the Veteran reported complaints of 
getting more anxious when he had something to do; feeling 
different from other people; feeling insecure; sometimes 
suffering episodes of anxiety with state of aggressiveness; and 
hearing voices when he gets more anxious.  After examination the 
report contains a diagnostic impression of anxiety reaction.

Overall then, the Board must determine whether new and material 
evidence has been received since the July 1971 rating decision.  
That is, the question is whether evidence received that was not 
previously submitted to agency decision makers at the time of the 
July 1971 rating decision, relates to an unestablished fact 
necessary to substantiate the claim for service connection; and 
is neither cumulative nor redundant of the evidence of record at 
the time of the July 1971 denial, and also raises a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 3.156.  
None of the records at the time of the July 1971 denial contains 
evidence of an etiological nexus between the diagnosed 
psychiatric disorder at that time-anxiety reaction-and service.  

The evidence received since the July 1971 rating decision 
includes private and VA treatment records, and reports of VA 
examinations including a VA psychiatric examination in May 2002, 
and a VA examination for PTSD in November 2008.  VA and private 
treatment records since the July 1971 rating decision show 
treatment for psychiatric symptoms diagnosed variously to include 
panic attack with agoraphobia; generalized anxiety disorder; 
adjustment disorder with mixed features; and PTSD.  Notably, the 
Board granted service connection for PTSD in the June 2009 Board 
decision.

The report of the May 2002 VA psychiatric examination concludes 
with an Axis I diagnosis of major depressive disorder, single 
episode, severe, not psychotic; and panic disorder.  The report 
of a November 2008 VA examination for PTSD concludes with an Axis 
I diagnosis of major depression.  

None of these medical records contain evidence relating to the 
unestablished fact necessary to substantiate the claim-an 
etiological nexus between any current psychiatric disorder other 
than PTSD, and service.  See 38 C.F.R. § 3.156.  In sum, the 
evidence received since the last final decision on the matter 
does not raise a reasonable possibility of substantiating the 
claim, and therefore would not warrant reopening of the claim 
based on submission of new and material evidence.

Accordingly, the Board finds that the evidence received after the 
July 1971 rating decision is not new and material and does not 
serve to reopen the claim for service connection for an acquired 
psychiatric disorder other than PTSD, claimed as anxiety 
reaction.  Therefore, the Veteran's previously denied claim for 
service connection for an acquired psychiatric disorder other 
than PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a). 

III.  Rating for Allergic Rhinitis

The Veteran claims entitlement to an increased (compensable) 
disability rating for his service-connected allergic rhinitis.  
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, if an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Furthermore, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In deciding this case, the Board has considered the 
possibility that different ratings may be warranted for different 
time periods.

The Veteran's statements and testimony describing the symptoms of 
his service-connected allergic rhinitis are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); Fanning 
v. Brown, 4 Vet. App. 225 (1993). 

Service connection is in effect for allergic rhinitis, which is 
currently evaluated at a noncompensable level (zero percent 
disabling), under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under 
that diagnostic code, the applicable rating criteria provide that 
a 10 percent rating is warranted for allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 30 
percent rating is warranted for allergic rhinitis with polyps.  

If the Rating Schedule does not provide a zero percent evaluation 
for a diagnostic code, then a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2009). 

Factual Background and Analysis

The competent medical evidence of record material to the claim 
primarily consists of the reports of a July 2002 VA examination 
and of a November 2008 VA examination and subsequent addenda.  

The report of the July 2002 VA examination shows that the veteran 
reported complaints of recurrent nasal congestion and postnasal 
drip.  The Veteran reported that his allergic rhinitis did not 
interfere with breathing through the nose; and did not involve 
purulent discharge or dyspnea.  The Veteran reported that he 
treated the condition with medication.  He reported that there 
was no speech impairment.  He reported that he had headaches.  

On examination, the examiner recorded findings that there was no 
nasal obstruction; and no tenderness, purulent discharge, or 
crusting.  

The report of an August 2002 computed tomography of the paranasal 
sinuses contains an impression of (1) no acute sinus disease, (2) 
retention cyst at the left maxillary sinus, and (3) suspected 
ventricular asymmetry as described.  

The report of the November 2008 VA examination of the Veteran's 
allergic rhinitis shows that the Veteran treated his service-
connected allergic rhinitis with nasal sprays and 
antihystaminics.  The report indicates that the Veteran reported 
no complaints regarding interference with breathing through the 
nose, or of purulent discharge.  The report noted that there was 
no speech impairment, and the Veteran reported he had no episodes 
of non-incapacitating or incapacitating episodes. 

On examination the report contains findings of normal nasal 
mucosa, no polyps.  There was no evidence of bacterial rhinitis.  
There was no partial or complete obstruction of the nostrils; no 
septal deviation; no tissue loss, scarring or deformity of the 
nose; no tenderness, purulent discharge, or crusting of any 
sinuses affected; no nasal regurgitation or speech impairment.  
After examination the report contains a diagnosis of normal nasal 
examination.

In a November 2009 addendum to the November 2008 VA examination 
shows that the Veteran was fully evaluated.  The addendum report 
noted that, with respect to headaches reported by the Veteran at 
his July 2002 VA examination, the examiner could not resolve the 
question of whether it was at least as likely as not that the 
headaches were related to the service-connected allergic 
rhinitis, without resort to mere speculation.

In a subsequent November 2009 addendum, the examiner discussed 
his review of the claims file.  The examiner noted a retention 
cyst at the left maxillary antrum, and noted generally that 
retention cysts are caused by allergy and are of no significance.  
The examiner noted that headaches constitute subjective symptoms 
that are not specific to allergic rhinitis or any condition; and 
that all of the Veteran's claims may or may not cause headaches.  
The examiner opined that, as there were contradictory findings 
with respect to the Veteran having or not having allergic 
rhinitis, he could not resolve the issue without resort to mere 
speculations.

Initially the Board notes that there is no probative evidence 
that the Veteran's reported headaches are in any way part of the 
symptomatology of his service-connected allergic rhinitis.  The 
above discussed addenda show that the examiner could not resolve 
this question without resort to mere speculation.  See 38 C.F.R. 
§ 3.102 (2009) (service connection may not be based on a resort 
to pure speculation or even remote possibility).  Also, that 
examiner opined essentially that a retention cyst at the left 
maxillary antrum was of no significance.  

The medical evidence of record does not show that the Veteran has 
allergic rhinitis with polyps.  Nor does the medical evidence of 
record show evidence that the allergic rhinitis manifests a 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  At the most recent 
examination there was no obstruction and the examiner diagnosed a 
normal nasal examination.  As the requirements for a compensable 
evaluation under the relevant code, 38 C.F.R. § 4.97, Diagnostic 
Code 6522, are not met, the medical evidence does not show that a 
compensable disability rating is warranted for the Veteran's 
service-connected allergic rhinitis.  See 38 C.F.R. §4.31.

There are no other diagnostic criteria closely associated with 
the service-connected allergic rhinitis.  Further, given the 
November 2008 VA examination diagnosis of normal nasal 
examination, evaluation of the service-connected allergic 
rhinitis under any other diagnostic criteria is not warranted and 
would not provide for a higher evaluation.    

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the grant of a compensable disability 
rating for allergic rhinitis for the entire appeal period.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2009).  
Thus, there is no basis for "staging" of his rating.  See 
generally Hart, supra.  


ORDER

New and material evidence not having been received to reopen the 
previously denied claim for service connection for an acquired 
psychiatric disorder other than PTSD, the appeal is denied.  

A compensable disability rating for allergic rhinitis is denied.


REMAND

In an August 2009 rating decision the RO effectuated a June 2009 
Board decision grant of service connection for PTSD.  In the 
August 2009 rating decision the RO assigned an initial disability 
rating of 10 percent for the PTSD, effective February 27, 2002.  
In a letter from the Veteran received in July 2010, the Veteran 
submitted a notice of disagreement as to the 10 percent initial 
disability rating assigned.

Because the Veteran has filed a timely notice of disagreement as 
to the initial disability rating assigned after the grant of 
service connection for PTSD, and the RO has not issued a 
statement of the case, then a remand to the RO is necessary on 
this matter with respect to periods for which disability ratings 
are less than 100 percent.

An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Under these 
circumstances, the Board has no discretion and is obliged to 
remand the issue to the RO for the issuance of a statement of the 
case.  See Manlincon, supra; Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

The Veteran is seeking a TDIU.  The development regarding the 
proper rating to assign the service-connected PTSD could affect 
the claim for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).

Thus, the Board's resolution of the claim for TDIU at the present 
time would be premature.  A determination regarding the TDIU 
claim must be adjudicated in connection with the claim on appeal 
for an initial disability rating in excess of 10 percent for 
PTSD.

According to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

Where the above percentage standards are not met, TDIU may 
nevertheless be assigned under 38 C.F.R. § 4.16 (b).  To do so, 
however, the Board is precluded from assigning TDIU under 38 
C.F.R. § 4.16 (b) in the first instance, and the matter must 
first be sent to the Director, Compensation and Pension Service 
for appropriate action.  After ordered development and 
readjudication of the PTSD rating claim is completed, if there 
remains a portion of the appeal period for which the percentage 
standards are not met, this matter must first be submitted to the 
Director, Compensation and Pension Service for appropriate 
action.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the 
case as to the issue of entitlement to an 
initial disability rating in excess of 10 
percent for PTSD.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the Board. 
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).

If a timely substantive appeal is not filed 
for a claim, that claim should not be 
certified to the Board.  But if filed, then 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

2.  Following accomplishment of the above, if 
percentage standards of 38 C.F.R. § 4.16(a) 
are met, the AOJ should readjudicate the 
Veteran's claim for TDIU; and if not met for 
any part of the appeal period, then the AOJ 
should consider if it would be appropriate to 
submit the Veteran's claim for TDIU to the 
Director, Compensation and Pension Service, 
for extraschedular consideration for TDIU, in 
accordance with 38 C.F.R. § 4.16(b) (2009); 
and if so, the AOJ should submit the claim to 
the Director.

Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should be 
issued.  The Veteran and the representative 
should be afforded an opportunity to respond 
to the supplemental statement of the case 
before the claims folder is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


